Case 1:18-cv-03804-JPH-MPB Document 16 Filed 09/24/19 Page 1 of 4 PageID #: 62




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


    UNITED STATES OF AMERICA and
    THE STATE OF INDIANA, ex rel.
    BRADLEY A. STEPHENS

                 Plaintiffs,                            CAUSE NO. 1:18-CV-3804-JPH-MPB
                                                        FILED UNDER SEAL
                         v.                             PURSUANT TO 31 U.S.C. §3730(b)(2)

    HOPEBRIDGE, LLC

                 Defendant.


     STATE OF INDIANA’S NOTICE OF ELECTION TO DECLINE INTERVENTION

        The State of Indiana (the State) hereby notifies the Court of its decision not to intervene

in this action pursuant to the Indiana Medicaid False Claims and Whistleblower Protection Act

(the IMFCA), Ind. Code § 5-11-5.7-1 et seq.

        Although the State declines to intervene, it respectfully refers the Court to the portions of

the IMFCA, which contain provisions similar to that found in the federal False Claims Act, 31

U.S.C. § 3729 et seq., that allows the Relator to maintain the action in the name of the State;

providing, however, that the action may be dismissed voluntarily only after obtaining the prior

written consent of the Attorney General.1 Therefore, the State requests that, should the Relator or

the Defendant propose that this action be voluntarily dismissed, settled, or otherwise




1
 The IMFCA states,) “A person _may bring a civil action for a violation of section 2 of this
chapter [establishing false claims liability] ... An action brought under this section may be
dismissed voluntarily by the person bringing the action only if ... the person obtains the prior
written consent of the attorney general .... [If the attorney general elects] not to proceed with the
action ... the person who initially filed the complaint may proceed with the action.” Ind. Code §
5-11-5.7-4.
Case 1:18-cv-03804-JPH-MPB Document 16 Filed 09/24/19 Page 2 of 4 PageID #: 63




discontinued, this Court solicit the written consent of the State before ruling or granting its

approval.

          The State further requests that all documents filed in this action be served upon the State,

that all orders issued by the Court be sent to the State’s counsel, and that the State maintain its

right to order copies of depositions and other transcripts at the State’s expense.2 The State also

requests that it be served with all notices of appeal. The State reserves its right to intervene in

this action, for good cause, at a later date, and to seek the dismissal of the Relator’s action or

claims.3

          Finally, the State concurs with the request of the United States that the Relator’s

Complaint, any Notices of Declination, any Orders upon such Notices, and all documents filed

with the Court in this case in the future be unsealed. The State also concurs with the United

States' request that all other papers previously filed with the Court in this case remain under seal

because, in discussing the content and extent of the United States' and the State's investigation,

such papers are provided by law to the Court alone for the sole purpose of evaluating whether the

· seal and time for making an election to intervene should be extended.

          A proposed order accompanies this notice.




2
    Ind. Code § 5-11-5.7-5(e).
3
    Ind. Code § 5-11-5.7-5 (b), (f) and (h).
                                                    2
Case 1:18-cv-03804-JPH-MPB Document 16 Filed 09/24/19 Page 3 of 4 PageID #: 64




                                    Respectfully submitted,


                                    CURTIS T. HILL, JR.
                                    Attorney General
                                    Attorney No. 13999-20



                                    /s/ Lawrence J. Carcare II
                                    Lawrence J. Carcare II
                                    Indiana Attorney No. 18557-49
                                    Deputy Attorney General
                                    Office of the Indiana Attorney General
                                    Medicaid Fraud Control Unit
                                    8005 Castleway Drive
                                    Indianapolis, IN 46250-1946
                                    Telephone: (317) 915-5319
                                    Fax:          (317) 232-7979
                                    Lawrence.Carcare@atg.in.gov

                                    ATTORNEYS FOR THE
                                    STATE OF INDIANA




                                      3
Case 1:18-cv-03804-JPH-MPB Document 16 Filed 09/24/19 Page 4 of 4 PageID #: 65




                          CERTIFICATE OF SERVICE

      I certify that on this 24th day of September, 2019, I electronically filed the

foregoing State of Indiana’s Notice of Election to Decline Intervention using the

CM/ECF system which sent notification of such filing to all counsel of record.

                                        /s/ Lawrence J. Carcare II
                                        Lawrence J. Carcare II
                                        Deputy Attorney General




                                           4
